DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	No claims were amended, cancelled or newly added in the claim set dated 9/24/2021.  Accordingly, claims 1-46 remain pending in the application.  

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-21) in the reply filed on 9/24/2021 is acknowledged.  The traversal is on the ground(s) that Dewitt does not teach the special technical feature of the instant claims.  Applicant argues that DeWitt does not teach a coating layer comprising a hydrophobic therapeutic agent (Remarks, pages 9-10).  This is not found persuasive because Dewitt teaches that the coating compositions deliver bioactives/drugs including hydrophobic drugs such as rapamycin and paclitaxel ([0080]).  DeWitt also teaches that the coating compositions comprising one or more bioactives/drugs in combination with a plurality of polymers ([0009]).  Thus, contrary to applicant’s assertion, Dewitt teaches the limitation “the coating layer comprises a hydrophobic therapeutic agent”.  Applicant also argues that one skilled in the art could not arrive at the special inventive concept of the instant claims and asserts that the interaction between the intermediate layer and the hydrophobic therapeutic of the coating layer provides improved drug uptake and improved drug retention (Remarks, page 10).  This is not found persuasive because the interaction and improved drug uptake and . 
The requirement is still deemed proper and is therefore made FINAL.
Applicant is reminded that the withdrawn process claims may be eligible for rejoinder should product claims be deemed allowable and said withdrawn process claims include all of the limitations of the allowable product.
s 22-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/24/2021.
Accordingly, claims 1-21 are currently under examination.

	Specification
The use of the term PARYLENE, which is a trade name or a mark used in commerce as evidenced by US 2005/0220843 A1 ([0097]), has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 2-5, 9-12 and 15-21 are objected to because of the following informalities: the claims recite, “wherein the intermediate layer is a parylene” or “wherein the intermediate layer comprises parylene”.  It is understood in the art the poly(p-xylylene) is synonymous with parylene, however to improve the readability of the claims, it is suggested that the limitation, “wherein the poly(p-xylylene) is a parylene” is included in the claims.
Claims 2, 9, 15 and 16 are objected to because of the following informalities: the claims recited “parylene VT-4 (parylene F)”.  For improved clarity, it is suggested that “(parylene F)” is removed from the claims.  
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 9-12, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-5, 9-12, and 15-21 contain the trademark/trade name PARYLENE as evidenced by US 2005/0220843 A1 ([0097]).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeWitt et al. (US 2005/0220843 Al, Oct. 6, 2005, hereafter as “DeWitt”) as evidenced by the Cambridge Dictionary (see PTO-892).
	The instant invention is drawn to a medical device comprising an exterior surface, an intermediate layer overlying the exterior surface, and a coating layer overlying the intermediate layer, wherein: the intermediate layer comprises a poly(p-xylylene); and the coating layer comprises a hydrophobic therapeutic agent and at least one additive.
	Regarding instant claims 1 and 6, DeWitt teaches a medical device comprising a coating, wherein the medical device is pretreated with a layer of Parylene™ and the coating is applied onto the pretreatment layer wherein the coating comprises polymers and a bioactive agent and can further include additives (abstract; [0027], [0071], [0097] and [0156]).  Dewitt specifically  primer layer and then a drug coating on top thereof, wherein the drug coating comprises polymers and rapamycin ([0156]).  The examiner is interpreting the polymers of the drug coating to read on the claimed “at least one additive” because the instant specification does not define “additive” and “under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification” (MPEP 2111.01(I)).  The plain meaning of “additive” means “something added to a substance, esp. food, to improve it or preserve it” as evidenced by the Cambridge Dictionary.  DeWitt teaches that the polymers of the drug composition provide the improvement of an optimal combination of durability, biocompatibility and release kinetics (abstract).
	Thus, the teachings of DeWitt render the instant claims anticipated.
	Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Betts et al. (US 2010/0055145 A1, Mar. 10, 2010, hereafter as “Betts”) as evidenced by the Cambridge Dictionary (see PTO-892) and Mourad, F. (“OChiPEG Micelles Proven to Facilitate the Transscleral Delivery of Rapamycin”, Investigative Ophthalmology & Visual Science, December 2012, Vol. 53, pp. 8138; hereafter as “Mourad”).
The instant invention is stated above.
	Regarding instant claims 1 and 6, Betts teaches a drug eluting medical device comprising a drug-polymer coating and a parylene primer coating to enhance the adhesion of the drug-polymer coating (abstract; [0049], [0052], [0128] and [0136]).  Betts further teaches that the drug is preferably rapamycin or a derivative thereof ([0130] and [0136]).  It is noted that rapamycin is a hydrophobic drug as evidenced by Mourad (1st para.).  Betts also discloses that the rapamycin 
	Thus, the teachings of Betts render the instant claims anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 3, 5, 6, 8-10, 12, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DeWitt et al. (US 2005/0220843 Al, Oct. 6, 2005, hereafter as “DeWitt”) as evidenced by the Cambridge Dictionary (see PTO-892), as applied to claim 1 above.
The instant invention is stated above.
DeWitt teaches the elements discussed above.
Regarding instant claims 2, 3 and 5, DeWitt teaches all of the elements of claim 1 (discussed above) and also teaches the particular Parylene™, Parylene™ C ([0097]).  However, DeWitt is silent to a particular embodiment combining all of the claimed elements with the particular Parylene™, Parylene™ C.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included the particular Parylene™, Parylene™ C with a reasonable expectation of success because DeWitt teaches that Parylene™ C is a suitable material for the intended use of a medical device primer (MPEP 2144.07).  
Regarding instant claim 6, DeWitt teaches the elements of claim 1 including a particular embodiment comprising rapamycin (discussed above).  DeWitt generally teaches hydrophobic prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included the particular therapeutic agents, paclitaxel or rapamycin analogues/derivatives with a reasonable expectation of success because DeWitt teaches that paclitaxel and rapamycin analogues/derivatives are suitable therapeutic agents for the intended use of a hydrophobic drug incorporated into a coating on a medical device for localized delivery (MPEP 2144.07).  
Regarding instant claim 8, Dewitt teaches the elements discussed above and also generally teaches that the coating compositions are suitable for a variety of implantable medical devices including stents, catheters and specifically balloon catheters ([0103], [0104] and [0106]).  While DeWitt is silent to a particular embodiment combining all of the claimed elements with the particular medical device, a balloon catheter, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included the particular medical device, a balloon catheter with a reasonable expectation of success because DeWitt teaches that balloon catheters are suitable medical devices to coat the particular compositions of DeWitt onto (MPEP 2144.07).  
	Regarding instant claims 9, 10 and 12, DeWitt teaches the elements of claim 8 (discussed above) and further teaches the particular Parylene™, Parylene™ C ([0097]).  However, DeWitt is silent to a particular embodiment combining all of the claimed elements with the particular Parylene™, Parylene™ C.  It would have been prima facie obvious to a 
Regarding instant claim 13, DeWitt teaches the elements of claim 8 (discussed above) and also generally teaches hydrophobic drugs including rapamycin and analogues and derivatives thereof including tacrolimus, pimecrolimus, everolimus and ABT-578 as well as paclitaxel ([0080] and [0090]).  While DeWitt is silent to a particular embodiment combining all of the claimed elements with the particular therapeutic agents, paclitaxel or rapamycin analogues/derivatives, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included the particular therapeutic agents, paclitaxel or rapamycin analogues/derivatives with a reasonable expectation of success because DeWitt teaches that paclitaxel and rapamycin analogues/derivatives are suitable therapeutic agents for the intended use of a hydrophobic drug incorporated into a coating on a medical device for localized delivery (MPEP 2144.07).  
	Regarding instant claim 15, DeWitt teaches the elements of claim 8 (discussed above) and further teaches the particular Parylene™, Parylene™ C ([0097]) as well as the particular hydrophobic drugs, rapamycin and paclitaxel ([0080] and [0090]).  However, DeWitt is silent to a particular embodiment combining all of the claimed elements with the particular Parylene™, Parylene™ C and the particular therapeutic agent, paclitaxel or rapamycin.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included the particular Parylene™, Parylene™ C and the particular therapeutic agents, paclitaxel or rapamycin with a reasonable expectation of success because 
	Regarding instant claim 17, DeWitt teaches the elements of claim 8 (discussed above) and further teaches the particular Parylene™, Parylene™ C ([0097]) as well as the particular hydrophobic drug, paclitaxel ([0080] and [0090]).  However, DeWitt is silent to a particular embodiment combining all of the claimed elements with the particular Parylene™, Parylene™ C and the particular therapeutic agent, paclitaxel.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included the particular Parylene™, Parylene™ C and the particular therapeutic agent, paclitaxel with a reasonable expectation of success because DeWitt teaches that Parylene™ C is a suitable material for the intended use of a medical device primer and that paclitaxel is a suitable therapeutic agent for the intended use of a hydrophobic drug incorporated into a coating on a medical device for localized delivery (MPEP 2144.07).  
	Thus, the teachings of DeWitt render the instant claims prima facie obvious.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Betts et al. (US 2010/0055145 A1, Mar. 10, 2010, hereafter as “Betts”) as evidenced by the Cambridge Dictionary (see PTO-892) and Mourad, F. (“OChiPEG Micelles Proven to Facilitate the Transscleral Delivery of Rapamycin”, Investigative Ophthalmology & Visual Science, December 2012, Vol. 53, pp. 8138; hereafter as “Mourad”), as applied to claim 1 above.

	Betts teaches the elements described above.
Regarding instant claims 2-5, Betts teaches the particular parylene, PARYLENE C as well as the particular combination of parylenes, PARYLENE C and PARYLENE N ([0114] and [0117]). While Betts is silent to a particular embodiment combining all of the claimed elements with the particular Parylene, PARYLENE C or PARYLENE C/PARYLENE N.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the particular parylene, PARYLENE C or PARYLENE C/PARYLENE N with a reasonable expectation of success because Betts teaches that PARYLENE C and PARYLENE C/PARYLENE N are suitable materials for the intended use of a medical device primer to promote adhesion of the drug-polymer coating ([0052] and [0114]) (MPEP 2144.07).  
	Thus, the teachings of Betts render the instant claims prima facie obvious.

Claims 2-5, 9-11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DeWitt et al. (US 2005/0220843 Al, Oct. 6, 2005, hereafter as “DeWitt”) as evidenced by the Cambridge Dictionary (see PTO-892), as applied to claims 1 and 8 above, in view of Betts et al. (US 2010/0055145 A1, Mar. 10, 2010, hereafter as “Betts”).
The instant invention is stated above.
DeWitt teaches the elements discussed above.
	DeWitt is silent to the particular Parylene™, Parylene™ N.
	Betts teaches a drug eluting medical device comprising a drug-polymer coating and a parylene primer coating to enhance the adhesion of the drug-polymer coating (abstract; [0049] 
	Both references are drawn to drug-eluting medical devices comprising a parylene primer layer, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the particular parylene, PARYLENE C or PARYLENE C/PARYLENE N with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Betts teaches that PARYLENE C and PARYLENE C/PARYLENE N are suitable materials for the intended use of a medical device primer to promote adhesion of the drug-polymer coating ([0052] and [0114]) (MPEP 2144.07).  
	Thus, the combined teachings of DeWitt and Betts render the instant claims prima facie obvious.

Claims 7, 14, 16, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over DeWitt et al. (US 2005/0220843 Al, Oct. 6, 2005, hereafter as “DeWitt”) as evidenced by the Cambridge Dictionary (see PTO-892), as applied to claims 1 and 8 above, in view of Wang (US 2016/0250388 A1, Sep. 1, 2016, hereafter as “Wang”).
The instant invention is stated above.
DeWitt teaches the elements discussed above.
	DeWitt is silent to the particular additives, polysorbate and a sugar alcohol.
	Wang teaches coated medical devices comprising a coating layer, wherein the coating layer comprises a hydrophobic therapeutic agent and at least one additive that has both a hydrophilic part and a drug affinity part ([0019]).  Wang teaches that said additives facilitate rapid drug elution and superior permeation of drug into tissues at a disease site ([0019]).  Wang 
The references are drawn to drug-eluting medical devices comprising a coating that contains the particular drug, rapamycin or paclitaxel, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the particular additives, polysorbate and a sugar alcohol into the invention of DeWitt with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Wang teaches that said additives facilitate rapid drug elution and superior permeation of drug into tissues at a disease site ([0019]).  A skilled artisan would have reasonably expected that the rapamycin or paclitaxel would have rapidly eluted from the medical device and effectively permeate into the localized tissues. 
	Thus, the combined teachings of DeWitt and Wang render the instant claims prima facie obvious.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Betts et al. (US 2010/0055145 A1, Mar. 10, 2010, hereafter as “Betts”) as evidenced by the Cambridge Dictionary (see PTO-892) and Mourad, F. (“OChiPEG Micelles Proven to Facilitate the Transscleral Delivery of Rapamycin”, Investigative Ophthalmology & Visual Science, December 2012, Vol. 53, pp. 8138; hereafter as “Mourad”), as applied to claim 1 above, in view of Wang (US 2016/0250388 A1, Sep. 1, 2016, hereafter as “Wang”).
The instant invention is stated above.
Betts teaches the elements discussed above.
	Betts is silent to the particular additives, polysorbate and a sugar alcohol.

The references are drawn to drug-eluting medical devices comprising a coating that contains the particular drug, rapamycin, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the particular additives, polysorbate and a sugar alcohol into the invention of Betts with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Wang teaches that said additives facilitate rapid drug elution and superior permeation of drug into tissues at a disease site ([0019]).  A skilled artisan would have reasonably expected that the rapamycin would have rapidly eluted from the medical device and effectively permeate into the localized tissues. 
	Thus, the combined teachings of Betts and Wang render the instant claims prima facie obvious.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over DeWitt et al. (US 2005/0220843 Al, Oct. 6, 2005, hereafter as “DeWitt”) as evidenced by the Cambridge Dictionary (see PTO-892) in view of Betts et al. (US 2010/0055145 A1, Mar. 10, 2010, hereafter as “Betts”), as applied to claim 8 above, and further in view of Wang (US 2016/0250388 A1, Sep. 1, 2016, hereafter as “Wang”).

DeWitt and Betts teach the elements discussed above.
	DeWitt and Betts are silent to the particular additives, polysorbate and a sugar alcohol.
	Wang teaches coated medical devices comprising a coating layer, wherein the coating layer comprises a hydrophobic therapeutic agent and at least one additive that has both a hydrophilic part and a drug affinity part ([0019]).  Wang teaches that said additives facilitate rapid drug elution and superior permeation of drug into tissues at a disease site ([0019]).  Wang teaches the particular combination of paclitaxel, Tween 20 (a polysorbate) and sorbitol (a sugar alcohol) ([0261]).  Wang also teaches the particular drug, rapamycin ([0107]).
The references are drawn to drug-eluting medical devices comprising a coating that contains the particular drug, rapamycin, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the particular additives, polysorbate and a sugar alcohol into the invention of DeWitt/Betts with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Wang teaches that said additives facilitate rapid drug elution and superior permeation of drug into tissues at a disease site ([0019]).  A skilled artisan would have reasonably expected that the rapamycin would have rapidly eluted from the medical device and effectively permeate into the localized tissues. 
	Thus, the combined teachings of DeWitt, Betts and Wang render the instant claims prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of copending Application No. 17/291,806 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims and the subject matter of the copending claims is significantly overlapping.
	The instant claims are drawn to a medical device comprising an exterior surface, an intermediate layer overlying the exterior surface, and a coating layer overlying the intermediate layer, wherein: the intermediate layer comprises a poly(p-xylylene); and the coating layer comprises a hydrophobic therapeutic agent and at least one additive.  The depending claims further limit the poly(p-xylylene) to parylene C, parylene, N, parylene D, etc., the therapeutic agent to paclitaxel, rapamycin and analogs, derivatives or combinations thereof, the at least one additive to polysorbate and a sugar alcohol, the medical device to a balloon catheter, and various combinations thereof.
It is noted that the claims recite open-ended “comprising” language which allows for other unrecited elements.
The copending claims are drawn to a medical device comprising a coating layer applied over a modified exterior surface of the medical device, wherein: the modified exterior surface comprises an exterior surface of the medical device subjected to a surface modification that 
All of the limitations of the instant claims are recited in the copending claims.  While the copending claims do not include the particular combination of elements claimed in the instant application, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the claimed elements with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617